per curiam:
Se trata de una acción en reclamación de daños y perjuicios interpuesta por la señora Esperanza Almonte de Mejía contra Leonardo Díaz como dueño del colmado “El Valiente”, la Corporación “Vaquería Las Tres Monjitas” y su aseguradora “Globe Indemnity Co.” Los daños reclamados fueron la consecuencia de haberse caído la demandante frente al citado colmado y mientras se encon-traba allí estacionado un vehículo (guagua) de la Vaquería Las Tres Monjitas, sufriendo la demandante como conse-cuencia de dicha caída, una fractura conminuta de uno de los huesos del antebrazo derecho.
Celebrado un juicio en los méritos y practicada una ins-pección ocular del sitio del accidente, el tribunal a quo dictó sentencia declarando sin lugar la demanda luego de formu-lar las siguientes conclusiones de hecho:
“1. Los demandantes Francisco Virgilio Mejía y Esperanza Almonte son casados entre sí, como lo eran para la fecha del accidente.
“2. La Vaquería Las Tres Monjitas es una corporación dedicada a la venta de leche, y la Globe Indemnity Co. es una corporación autorizada a hacer negocios de seguro en Puerto *113Rico, y para la fecha del aludido accidente, había expedido y tenía vigente una póliza de seguro cubriendo la responsabilidad legal' de la primera, proveniente de la operación y manejo del camión, tablilla No. 6-7497.
“3. En la fecha en que ocurrió el accidente Leonardo Díaz era gerente del negocio de Colmado denominado ‘El Valiente’, el cual se encuentra situado en la Calle Eduardo Conde, No. 1873, de Santuree, P. R., y el camión antes mencionado pertenecía, para la fecha del' accidente a la Vaquería Las Tres Monjitas, y era conducido en ese momento por un empleado de ésta en funciones de su empleo.
“4. A las tres de la tarde del 19 de enero de 1957, en ocasión en que Doña Esperanza Almonte, caminaba de oeste a este por la acera de la citada Calle Eduardo Conde, dicha demandante sufrió un accidente, como consecuencia del cual se fracturó el antebrazo derecho, cerca de la muñeca, específicamente el hueso denominado ‘radio’.
“5. El accidente ocurrió en la siguiente forma: la deman-dante Esperanza Almonte caminaba, como lo había hecho en otras ocasiones en igualdad de circunstancias de oeste a este, por una estrecha acera, que queda al margen de la Calle Eduardo Conde, y tropezando con la rueda delantera derecha del camión perteneciente a la codemandada Vaquería Las Tres Monjitas (según la alegación séptima de la demanda), el cual se encon-traba temporalmente allí detenido.
“6. El referido camión se encontraba detenido como a seis pulgadas de la acera, en lo que se descargaba la leche que habría de entregarse al Colmado El Valiente y se cobraba el importe de la misma.
“7. La forma y manera en que se encontraba estacionado el referido camión permitía el paso por 1'a acera sin dificultad para transeúntes.
“8. La demandante tropezó mientras caminaba por la acera, pero vino a caer en una explanada que se encuentra frente al Colmado El Valiente, a un nivel algo más bajo que aquél de la acera.
“9. La prueba revela que la demandante Esperanza Almonte conocía con anterioridad al día del accidente las condiciones de aquellos contornos, ya que, según declaró, había estado pasando por aquella acera y en el sitio exacto y preciso durante un año por lo menos, tres o cuatro veces en semana, y además que había pasado por dicho sitio tres o cuatro veces antes del accidente *114estando la guagua allí parada y en las condiciones que lo estaba el día preciso del accidente. Pudo, pues, haber observado un cuidado razonable dentro de aquellas circunstancias que le eran conocidas.” (T.A., págs. 11-12.)
En este recurso la demandante imputa al tribunal sen-tenciador la comisión del siguiente único error:
“El Tribunal Sentenciador cometió manifiesto error, al no establecer, como conclusión de hecho, la de que, de acuerdo con nuestras alegaciones de la demanda y la prueba presentada por las demandantes, éstos demostraron la existencia de una obli-gación por parte de los demandados, de pagar a la aquí apelante, la compensación solicitada, ya que, habiendo sufrido perjuicios, por culpa de los demandados, éstos venían obligados a reparar-los, tal como lo exige la ley y la jurisprudencia; por lo tanto, el Tribunal dictó una sentencia errónea, por falsa y equívoca apreciación de nuestra prueba.” (Alegatos apelante, pág. 16.) 
El error señalado no fue cometido. El vehículo de la demandada “Vaquería Las Tres Monjitas” se había estacio-nado el día de los hechos frente al colmado “El Valiente” como a seis pulgadas de la acera con el propósito de descargar mercancía (leche) para dicho colmado. Al así hacerlo no violaba la Ordenanza que regula el tránsito en la Capital y la cual prohibe, en la calle “Eduardo Conde” el estacionamiento a ambos lados desde la calle San Mateo hasta la Avenida Borinquen pues la propia ordenanza permite el estaciona-miento de camiones en dicha calle por el tiempo necesario para la carga y descarga de mercancía. Por otro lado el hecho de que el chófer del camión no permaneciera constantemente en su sitio, según lo requiere la referida ordenanza, no guarda relación causal alguna con la caída sufrida por la deman-dante. La prueba de la demandante no establece acto alguno de negligencia por parte de la “Vaquería Las Tres Monjitas” o sus empleados y no siendo ella responsable de los daños sufridos por la demandante tampoco lo es la compañía ase-guradora Globe Indemnity Co. Guerra v. Ortiz, 71 D.P.R. 613, confirmado en 187 F.2d 496.
*115Tampoco hay prueba en el récord de que el dueño del colmado “El Valiente” incurriera en algún acto de negli-gencia que pueda considerarse como la causa o una de las causas del accidente sufrido por la demandante. Esta tropezó con la rueda derecha delantera del vehículo (guagua de la Vaquería Las Tres Monjitas) mientras caminaba por una estrecha acera que queda al margen de la calle Eduardo Conde, yendo a caer en una explanada que hay frente al colmado “El Valiente”. La única conexión que existe entre el accidente y el colmado es que la demandante caminaba por la estrecha acera con el propósito de entrar a dicho col-mado para realizar alguna compra; pero su caída no se debió a defectos de construcción o localización del colmado, ni mucho menos a que su entrada, harto conocida por la deman-dante fuera, según ella la considera, una trampa. Si el acci-dente hubiera tenido como causa, el mal estado de la estrecha acera, no cabría imputarle responsabilidad al dueño del col-mado. Véase, Vélez v. Gobierno de la Capital, 77 D.P.R. 701.

El recurso es en verdad frívolo. Debe confirmarse la sentencia recurrida y condenarse a la parte recurrente al pago de $200 para honorarios de abogado.